July 25, 2013 BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund Supplement to Prospectus dated December 31, 2012 The following information supplements and supersedes any contrary information contained in the sections of the Fund’s prospectus entitled “Fund Summary – BNY Mellon Asset Allocation Fund – Principal Investment Strategy” and “Fund Details – BNY Mellon Asset Allocation Fund”: The Trust’s board has approved a modification to the permissible investment options in the Large Cap Equities asset class of BNY Mellon Asset Allocation Fund by removing BNY Mellon U.S. Core Equity 130/30 Fund as an investment option, effective on or about August 29, 2013, and adding Dreyfus Research Growth Fund, Inc. and Dreyfus Strategic Value Fund as additional investment options, effective on or about August 1, 2013 (the “Effective Date”). In addition, the Trust’s board has approved a modification to the aggregate range of the fund’s investment in its Large Cap Equities asset class to “20% to 45%.” As revised to reflect the modifications in the investment options of the fund and to the fund’s range for allocating its assets to the Large Cap Equities asset class, the targets and ranges (expressed as a percentage of the fund’s investable assets) by asset class of the fund as of the Effective Date are as follows: Asset Class Target Range Large Cap Equities Direct Investments BNY Mellon Focused Equity Opportunities Fund BNY Mellon Income Stock Fund Dreyfus Appreciation Fund, Inc.
